

115 HR 2489 IH: To amend the Small Business Investment Act of 1958 and the Small Business Act to include small business investment companies in the Small Business Innovation Research Program and the Small Business Technology Transfer Program, and for other purposes.
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2489IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Ms. Velázquez introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Investment Act of 1958 and the Small Business Act to include small
			 business investment companies in the Small Business Innovation Research
			 Program and the Small Business Technology Transfer Program, and for other
			 purposes.
	
		1.Calculation of leverage of small business investment companies that invest in SBIR or STTR
 participantsSection 303(b)(2) of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)) is amended by adding at the end the following new subparagraph:
			
				(E)Investments in SBIR and STTR participants
 (i)In generalSubject to clause (ii), in calculating the outstanding leverage of a company for purposes of subparagraph (A), the Administrator shall exclude the amount of any investment made in an SBIR or STTR participant, if such investment is made in the first fiscal year after the date of enactment of this subparagraph or any fiscal year thereafter by a company licensed in the applicable fiscal year.
					(ii)Limitations
 (I)Amount of exclusionThe amount excluded under clause (i) for a company shall not exceed 33 percent of the private capital of that company.
 (II)Maximum investmentA company shall not make an investment in any one SBIR or STTR participant in an amount equal to more than 20 percent of the private capital of that company.
 (III)Other termsThe exclusion of amounts under clause (i) shall be subject to such terms as the Administrator may impose to ensure that there is no cost (as that term is defined in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a)) with respect to purchasing or guaranteeing any debenture involved.
 (iii)DefinitionsIn this subsection, the term SBIR or STTR participant means a small business concern that receives contracts or grants pursuant to section 9 of the Small Business Act..
		2.Inclusion of small business investment companies in SBIR and STTR
 Section 9 of the Small Business Act (15 U.S.C. 638) is amended— (1)by striking or private equity firm investment each place such term appears and inserting private equity firm, or SBIC investment;
 (2)by striking or private equity firms and inserting private equity firms, or SBICs; (3)in subsection (e)—
 (A)in paragraph (12)(B), by striking and at the end; (B)in paragraph (13)(B), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new paragraph:  (14)the term SBIC means a small business investment company as defined in section 103 of the Small Business Investment Act of 1958.; and
 (4)in the heading for subsection (dd), by striking or Private Equity Firms and inserting Private Equity Firms, or SBICs. 